 Case 2:16-cv-08087-JLL-JAD Document 64 Filed 03/29/19 Page 1 of 5 PageID: 472
                                                                                        Counsel                       Associates, Cont’d
                                                          JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+         ALLISON M. KOENKE>
                                                          JOHN METHFESSEL, JR.>         JOSEPH D. CASTELLUCCI, JR.>   ALICIA C. LANGONE+
                                                          FREDRIC PAUL GALLIN*+^        SARAH K. DELAHANT+            ADAM N. LEVITSKY>
           METHFESSEL & WERBEL                            STEPHEN R. KATZMAN#
                                                          WILLIAM S. BLOOM>*
                                                                                        JAMES FOXEN^
                                                                                        GERALD KAPLAN>
                                                                                                                      OLIVIA R. LICATA+
                                                                                                                      ASHLEY E. MALANDRE^
                     A Professional Corporation           ERIC L. HARRISON*+            JARED P. KINGSLEY*+           JAMES V. MAZEWSKI+
                                                          MATTHEW A. WERBEL>            JOHN R. KNODEL*+              DIAA J. MUSLEH+
                                                          LORI BROWN STERNBACK*+        LESLIE A. KOCH+               KAJAL J. PATEL>
                                                          I. BLAKELEY JOHNSTONE,III+*   CHARLES T. MCCOOK, JR.*>      RAINA M. PITTS^
                                                          GINA M. STANZIALE>            MARC G. MUCCIOLO>             MATTHEW L. RACHMIEL>
                                                          PAUL J. ENDLER JR.>           RICHARD A. NELKE~             WILLIAM J. RADA+
                                                                                        STEVEN K. PARNESS+            NABILA SAEED^
                                                          Of Counsel                    BRENT R. POHLMAN+             JARED S. SCHURE>
                                                          JOHN METHFESSEL, SR.>         AMANDA J. SAWYER^             TIFFANY D. TAGARELLI>
                                                          (1964-1995)                                                 STEVEN A. UNTERBURGER+
                                                          DON CROWLEY=                                                LEVI E. UPDYKE+^
                                                          MARC DEMBLING*+               Associates
                                                          ED THORNTON*>                 EDWARD D. DEMBLING>           * Certified by the Supreme Court of
                                                                                        JASON D. DOMINGUEZ+             New Jersey as a Civil Trial Attorney
                                                                                        NATALIE DONIS+                +Member of NY & NJ Bar
                                                                                        MICHAEL R. EATROFF>           ^ Member of PA & NJ Bar
                                                                                        DAVID INCLE, JR.>             >Member of NJ Bar only

                                                  March 29, 2019                        FRANK J. KEENAN+^
                                                                                        SCOTT KETTERER>
                                                                                                                      #Member of NJ & LA. Bar
                                                                                                                      <Member of NJ & DC Bar
                                                                                                                      >Member of NJ, PA & DC Bar
                                                                                                                      ~Member of NY, NJ & DC Bar

     VIA ECOURTS FILING                                                                                               =Retired from the practice of law


     Honorable Joseph Dickson, U.S.M.J.
                                                                                                                      Please reply to New Jersey

     United States District Court - Newark
     Martin Luther King Jr. Federal Building & U.S. Courthouse
     50 Walnut Street, Courtroom MLK 4C
     Newark, NJ 07101


     RE:     VALLEY CHABAD VS. BOROUGH OF WOODCLIFF LAKE, ET AL.
             Our File No. : 86474 ELH
             Docket No.   : 2:16-CV-08087

     Dear Magistrate Dickson:

             As Your Honor is aware this office represents the Defendant in the

     private action filed by Valley Chabad and Rabbi Dov Drizin.                                                      This

     correspondence is the discovery production update that was requested by

     Your Honor during the Parties telephone status conference conducted on

     March 25, 2019.


         As of the submission of this correspondence the Defendants have

     provided the following materials.


            Answers to Interrogatories By the Borough of Woodcliff Lake.
            Answers to Interrogatories By Mayor Carlos Rendo.
            Answers to Interrogatories By the Woodcliff Lake Zoning Board of
             Adjustment.
2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
Case 2:16-cv-08087-JLL-JAD Document 64 Filed 03/29/19 Page 2 of 5 PageID: 473
  Methfessel & Werbel, Esqs.
  Our File No. 86474 ELH
  Page 2

        Response to Plaintiffs’ initial document request on behalf of all
         Defendants.
        The Borough of Woodcliff Lake, the Woodcliff Lake Zoning Board of
         Adjustment, and Paul Bechtal’s responses to Valley Chabad’s
         supplemental discovery demands
        Defendants’ Initial Document Production: bate stamp 1-1411.
         These were the only materials that had been produced by the
         Defendants’ prior counsel.
        Woodcliff Lake Fire Prevention Materials for 100 Overlook: bate
         stamp 1412-1720.
        Woodcliff Lake Tice Center Use Forms Submitted by Valley Chabad:
         bate stamp 1721-1739.
        Woodcliff Lake Construction Code Official Materials related to 100
         Overlook: bate stamp 1740-1749.
        Valley Chabad 1998 ZBA Application General Correspondence: bate
         stamp 1750-1937.
        Valley Chabad 1998 ZBA Application Expert Reports: bate stamp
         1938-1991.
        Valley Chabad1998 ZBA Application Review Comments: bate stamp
         1992-2054.
        Valley Chabad1998 ZBA Traffic Study: bate stamp 2055-2114.
        Valley Chabad 1998 ZBA Application Correspondence and
         Communications: bate stamp 2115-2227.
        Valley Chabad1998 ZBA Application: bate stamp 2228-2264.
        Our Mother of the Church 2001 ZBA Application: bate stamp 2265-
         2430.
        Woodcliff Lake ZBA 2016 Application Files: bate stamp 2431-2574
        Temple Emanuel 2001 ZBA Application: bate stamp 2575-2785.
        Christ Lutheran Church 1998 ZBA Application: bate stamp 2786-
         2941.
        Woodcliff Lake Relevant Borough Ordinances: bate stamp 2942-
         2963.
        Woodcliff Lake Documents Related to Amendment of Section 250 of
         Borough Code: bate stamp 2964-3032.
        Galaxy Gardens Deed, Purchase Contract Phase I Environmental:
         bate Stamp 3033-3276
        Documents Related To Valley Chabad’s purchase of 28 County
         Road: bate stamp RCS-00001-00151.
        Woodcliff Lake 75 Weirmus Grant Documents (bate stamp 3277-
         3380)
Case 2:16-cv-08087-JLL-JAD Document 64 Filed 03/29/19 Page 3 of 5 PageID: 474
  Methfessel & Werbel, Esqs.
  Our File No. 86474 ELH
  Page 3

         Woodcliff Lake Communication with DEP Green Acres (bate stamp
          3381-3507)
         General Materials relating to Acquisition of Hathaway & Freedman
          properties (bate stamp 3508-3989)
         Woodcliff Lake 75 Werimus Acquisition (bate stamp 3990-4101)
         Langen Engineering February 26, 2017 Report (bate stamp 4102-
          5091)
         Woodcliff Lake 2002 Master Plan (bate stamp 5092-5180)
         Woodcliff Lake 2008 Reexamination of the Master Plan (bate stamp
          5181-5212)
         Woodcliff Lake Meeting minutes Related To Galaxy Gardens
          Acquisition (bate stamp 5213-5869)
         Woodcliff Lake Meeting Minutes Related To Hathaway Property (bate
          stamp 5870-5882)
         Woodcliff Lake Meeting Minutes Related To 10-02 Parking
          Ordinance (bate stamp 5883-5964)
         Meeting Minutes Related To Zoning Changes (bate stamp 5965-
          5983)
         Zoning Board of Adjustment Resolution For Valley Chabad
          Application (bate stamp 5984-6004)

     The Defendants have also produced the video recordings for the Valley

  Chabad application before the Woodcliff Lake Zoning Board of Adjustment.


     The Defendants have provided an ESI production that consists of

  approximately     55,000       documents.   The   Defendants    identified

  approximately 7,000 privileged documents and this office is in the process

  of creating a privilege log.


     There were a few document requests that the Defendants are in

  possession responsive materials for, but for various reasons the

  Defendants are making available for inspection and copying at Borough

  Hall.
Case 2:16-cv-08087-JLL-JAD Document 64 Filed 03/29/19 Page 4 of 5 PageID: 475
  Methfessel & Werbel, Esqs.
  Our File No. 86474 ELH
  Page 4


        All documents related to Plaintiffs’ Application, including but not
         limited to applications, submission, transcripts, recordings,
         communications, analyses, reports, charts, maps, graphs, exhibits,
         minutes, testimony, letters, photographs, videos, slides, permits and
         decisions.

            o Plaintiffs’ are in possession of all of these materials,
              notwithstanding the Defendants have provided many of these
              items. However, because of the replication costs associated
              with all of the application/hearing materials and reports, the
              defendants are making the entirety of the file available for
              inspection and copying.

        The complete filed of the Borough Zoning Code Officials office related
         to the Subject property.

        The complete file of the Borough Zoning Code Official’s office relating
         to the property located at 51 Mill Extension Road.

     There are still a few outstanding items that the Defendant’s must gather

  and produce. I would estimate that it will take the Defendants an

  additional fourteen days to produce same.

               Mayor Rendo’s response to Valley Chabad’s supplemental
                discovery requests.
               Insurance policies
               Tax assessor file for subject property.
               Current Zoning Map for the Borough of Woodcliff Lake.

         With respect to the Defendants’ responses to Plaintiffs’ initial

  requests for answers to interrogatories, the Defendants proffer that the

  responses are appropriately responsive.
Case 2:16-cv-08087-JLL-JAD Document 64 Filed 03/29/19 Page 5 of 5 PageID: 476
  Methfessel & Werbel, Esqs.
  Our File No. 86474 ELH
  Page 5

        As of the submission of this correspondence the Defendants have
  provided the following materials.




                                      Respectfully submitted,

                                      METHFESSEL & WERBEL, ESQS.




                                      Brent R. Pohlman
                                      pohlman@methwerb.com
                                      Ext. 182
  BRP:mgd

    cc: VIA EMAIL: rath@storzerlaw.com
        Sieglinde K. Rath, Esq.
        Storzer & Associates, P.C.
        1025 Connecticut Avenue
        Suite One Thousand
        Washington, D.C. 20036

         VIA EMAIL: hnau@krovatin.com
         Helen A. Nau, Esq.
         Krovatin Klingeman LLC
         60 Park Place, Suite 1100
         Newark, NJ 07102

         VIA EMAIL: hklingeman@krovatin.com
         Henry E. Klingeman, Esq.
         Krovatin Klingeman LLC
         60 Park Place, Suite 1100
         Newark, NJ 07102

         VIA EMAIL: ron@darioandyacker.com
         Ronald A. Dario, Esq.
         Dario, Albert, Metz & Eyerman, LLC
         345 Union Street
         Hackensack, NJ 07601
